Simmons, Chief Justice.
This was an action of trover for a mule. The facts are set out by the reporter. Under these facts we think the court erred in granting a nonsuit. The defendant was not relieved from liability by the fact that in receiving the mule from Berry he acted as the agent of the guano company, and without notice of the plaintiff’s title, and under the belief that Berry owned the mule and had a right to sell it. Whoever meddles with another’s property, whether as principal or agent, does so at his peril, and it makes no difference that in doing so he acts in good faith, nor, in the case of an agent, that he delivers the property to his principal before receiving notice of the claim of the owner. If an agent takes the property of another without his consent and delivers it to the principal, it is a conversion, and trover will lie for the recovery of the property or for damages as the plaintiff may elect. This is well settled. Mechem, Agency, §§571, 573 and 574 and citations; Cooley, Torts, *452; Ewell’s Evans’ Agency, *75; Stephen v. Elwall, 4 Maule & S. 259; Lee v. Mathews, 10 Ala. 682, s. c. 44 Am. Dec. 498. And see Rushin v. Tharpe, 88 Ga. 782. Where an actual conversion is shown, no demand is necessary, evidence of demand and refusal being required only as evidence of a conversion. Rushin v. Tharpe, supra. Judgment reversed.